Cite as 2022 Ark. App. 523
                   ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-22-324



 CAREY D. BELL                                 Opinion Delivered December   14, 2022
                               APPELLANT
                                               APPEAL FROM THE POINSETT
                                               COUNTY CIRCUIT COURT
 V.                                            [NO. 56JV-20-53]

 ARKANSAS DEPARTMENT OF        HONORABLE CHARLES M.
 HUMAN SERVICES AND MINOR      MOONEY, JR., JUDGE
 CHILD
                     APPELLEES
                               AFFIRMED


                            WAYMOND M. BROWN, Judge

       The Poinsett County Circuit Court terminated the parental rights of appellant Carey

D. Bell to his daughter, MC (Minor Child), born January 10, 2020.1 Appellant argues on

appeal that termination is not in MC’s best interest. We affirm.

       MC was born with drugs in her system due to her mother’s drug use during

pregnancy. The Arkansas Department of Human Services (DHS) attempted to open a

protective-services case; however, the mother failed to cooperate and went into hiding. On

April 2, 2020, MC and her mother were found hiding in someone’s attic. A subsequent

drug test on the mother revealed that she was positive for methamphetamine,




       1
      The circuit court also terminated the parental rights of MC’s mother, Valerie Drew;
however, she is not a party to this appeal.
amphetamines, opiates, THC, and fentanyl. At that time, DHS placed a seventy-two-hour

hold on MC. A petition for emergency custody and dependency-neglect was filed on April

6, and appellant was listed as the putative father. An ex parte order for emergency custody

was filed the same day. Appellant, who was incarcerated in the Arkansas Department of

Correction, was served with a notice to putative parents on April 10 via service on the

prison’s warden. The circuit court entered an order on June 9 authorizing genetic testing of

appellant. MC was adjudicated dependent-neglected due to parental unfitness caused by her

mother’s drug use. The circuit court noted that appellant did not contribute to the

dependency-neglect of MC but found that appellant was unfit for purposes of custody due

to his incarceration. The case goal was set at reunification. In a review order filed on

November 9, the circuit court left it to the attorney ad litem’s discretion to approve whether

MC would be allowed to visit appellant in prison. There is no indication that visitation was

ever approved.

          A permanency-planning hearing (PPH) took place on April 13, 2021. In the order

entered the same day, the circuit court indicated that appellant is the biological father of MC

based on the results of the genetic test performed and appointed him counsel. The circuit

court changed the case’s goal from reunification to adoption and termination of parental

rights.

          DHS filed a petition for the termination of both parents’ parental rights on June 9.

It alleged that appellant’s parental rights should be terminated because he was sentenced in

a criminal proceeding for a period of time that would constitute a substantial period of MC’s


                                               2
life;2 and because of aggravated circumstances, in that there is little likelihood that services

to appellant would result in successful reunification.3

       The termination hearing took place on November 2. At the conclusion of the

hearing, the circuit court took the matter under advisement. The order terminating

appellant’s parental rights to MC was filed on March 2, 2022. In the order, the circuit court

found that termination was in MC’s best interest taking into account adoptability as well as

potential harm if returned to either parent. The circuit court also found that DHS had

proved its grounds for termination against appellant. The order stated in pertinent part:

               Pursuant to ACA §9-27-34 l(b)(3)(B)(iii) [sic], the legal father was sentenced in
       a criminal proceeding for a period of time that would constitute a substantial period
       of the juvenile’s life. On November 20, 2019, the legal father entered a guilty plea as
       a habitual offender in the Circuit Court of Jackson County, Arkansas, to the criminal
       charges of Possession of Methamphetamine or Cocaine with the purpose to deliver =
       >10g < 200g (Class A felony) and Possession of Schedule VI controlled substance with
       the purpose to deliver = >4oz < 25 lbs. (Class B felony). He was sentenced to serve
       16 years [in] the ADC followed by 30 years SIS and 30 years SIS, concurrently and he
       remains incarcerated today. The legal father has no [meaningful] relationship with
       the juvenile and has never provided any support financially or otherwise. The Court
       must consider the legal father’s sentence regardless of any possibility of release or
       parole dates. Assuming that the father’s sentence was fully executed the juvenile
       would be over 15 years of age at the time of discharge which would constitute a
       substantial period of time in the juvenile’s life. Thus, the Court finds this ground by
       clear and convincing evidence and the Department’s petition should be granted.

               Pursuant to ACA § 9-27-34l(b)(3)(B)(ix)(a) [sic], the parents are found by the
       Court to have subjected the juvenile to aggravated circumstances in that there is little
       likelihood that services to the family will result in successful reunification. . . . Further,
       due to the father’s own conduct he has been unable to participate in services,
       however, this has resulted from his own decisions and is not the fault of the juvenile.

       2
           Ark. Code Ann. § 9-27-341(b)(3)(B)(viii) (Supp. 2021).

       3
           Ark. Code Ann. § 9-27-341(b)(3)(B)(xi)(a).

                                                 3
       The juvenile has a right to permanency and she should not have to wait any longer
       than the time frame set by Arkansas law, which has now expired. Therefore, there is
       little likelihood that any further services to the family would result in a successful
       reunification and the Department’s petition should be granted.

       ....

              A. As to the juvenile’s adoptability, the Court finds that the juvenile is
       adoptable because there are no barriers to adoption and there is a family interested
       in adoption. The juvenile has been in the home of Randy and Christy Murphy since
       placement and they have provided the juvenile with the care, safety and the love the
       juvenile deserves. The juvenile has bonded extremely well with the Murphy family
       and the placement arrangement has also allowed her to have regular contact with
       other blood family members. Further, the juvenile is of a young age, in good health
       and this couple has expressed interest in adoption.


              B. As to potential harm, the Court finds that the juvenile would be subjected
       to potential harm because of the parents’ long history of drug use disorders, past
       criminal activities and that both parents are incarcerated. Further, the legal father
       has never established a parental relationship with the juvenile.


Appellant filed a timely notice of appeal on March 15.

       We review termination-of-parental-rights cases de novo.4 Grounds for termination of

parental rights must be proved by clear and convincing evidence, which is that degree of

proof that will produce in the finder of fact a firm conviction of the allegation sought to be

established.5 The appellate inquiry is whether the circuit court’s finding that the disputed

fact was proved by clear and convincing evidence is clearly erroneous. 6 A finding is clearly


       4
           Parnell v. Ark. Dep’t of Hum. Servs., 2018 Ark. App. 108, 538 S.W.3d 264.

       5
           Id.

       6
           Id.

                                                4
erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been made. 7 In

resolving the clearly-erroneous question, we give due regard to the opportunity of the circuit

court to judge the credibility of witnesses.8 On appellate review, this court gives a high degree

of deference to the circuit court, which is in a far superior position to observe the parties

before it.9 Termination of parental rights is an extreme remedy and in derogation of the

natural rights of parents, but parental rights will not be enforced to the detriment or

destruction of the health and well-being of the child.10

       The purpose of the termination-of-parental-rights statute is to provide permanency in

a child’s life in all instances in which the return of the child to the family home is contrary

to the child’s health, safety, or welfare, and it appears from the evidence that a return to the

family home cannot be accomplished in a reasonable period of time as viewed from the

child’s perspective. To terminate parental rights, a circuit court must find by clear and

convincing evidence that termination is in the best interest of the juvenile, taking into

consideration (1) the likelihood that the juvenile will be adopted if the termination petition




       7
           Id.

       8
           Camarillo-Cox v. Ark. Dep’t of Hum. Servs., 360 Ark. 340, 201 S.W.3d 391 (2005).

       9
           Id.

       10
            Friend v. Ark. Dep’t of Hum. Servs., 2009 Ark. App. 606, 344 S.W.3d 670.


                                                5
is granted and (2) the potential harm, specifically addressing the effect on the health and

safety of the child, caused by returning the child to the custody of the parent.11 The circuit

court must also find by clear and convincing evidence that one or more statutory grounds

for termination exist.12

       The circuit court terminated appellant’s parental rights on both grounds alleged by

DHS. Appellant concedes that the evidence was sufficient to support at least one ground.

However, he contends that the circuit court erred by terminating his parental rights to MC

because termination was not in her best interest. Appellant does not specifically challenge

the adoptability or the potential-harm findings. Instead, he contends that these are not the

only factors to consider when deciding whether termination is in a child’s best interest, and

he makes several subpoints to illustrate that the circuit court erred.

       In one subpoint, appellant argues that DHS failed to preserve the family unit when

it did little more than have him submit to DNA testing. He argues that although he was

listed as the putative father and DHS knew his whereabouts, there were no efforts made for

him to participate in the hearings. Specifically, he claims to have only participated in one

hearing prior to the termination hearing. Appellant has failed to offer any citation to

authority to support this argument.         We do not consider arguments unless they are

sufficiently developed and include citation to authority. 13       Additionally, there is no


       11
            Ark. Code Ann. § 9-27-341(b)(3)(A)(i) & (ii).
       12
            Ark. Code Ann. § 9-27-341(b)(3)(B).

       13
            Richards v. Richards, 2022 Ark. App. 309, 651 S.W.3d 190.

                                                6
indication that the circuit court was presented with, or made a ruling concerning, this

argument. An issue raised for the first time on appeal or not ruled on by the circuit court is

not preserved for our review.14

       As best as can be determined, in his other subpoints, appellant contends that there is

no evidence that he received a copy of the adjudication order; he was not made a party until

after the PPH when the DNA results were introduced despite an order for testing in June

2020; there was little contact between him and DHS during the case; DHS never contacted

his family for potential placement, even though he had provided Powers with names and

numbers of family members;15 his preference was guardianship, not termination of parental

rights, but he was not represented at the PPH and was unable to argue guardianship as an

alternative or be advised on how to appeal the order;16 and MC’s maternal placement never

testified at the hearing, so there was no way of knowing if she preferred adoption to

guardianship. Appellant also appears to question the initial finding of dependency-neglect.




       14
        Paschal Heating and Air Conditioning Co., Inc. v. Zotti, 2021 Ark. App. 372.
       15
        MC was placed with her maternal great aunt after she was removed from her mother
where she remained throughout the case.
       16
         In the order from the PPH, appellant was found to be MC’s legal parent and was
appointed counsel. Appellant alluded to his preference of guardianship at the termination
hearing, but he did not get a ruling. Additionally, appellant failed to bring up the record of
the PPH when the goal was changed from reunification to adoption. Cole v. Ark. Dep’t of
Hum. Servs., 2020 Ark. App. 481, 611 S.W.3d 218.


                                              7
However, these subpoints suffer the same flaws as above in that there is no citation to

authority, and there is no indication that they are otherwise preserved for our review.

       There is another subpoint that deserves recognition. Appellant contends that this

case is like Borah v. Arkansas Department of Human Services.17 In Borah, we held that the circuit

court clearly erred by failing to consider placement with the paternal grandmother as a less

restrictive alternative to termination even though she had requested to be considered. We

find Borah distinguishable because, unlike in Borah, MC was already placed with a maternal

relative, and any possible paternal relatives were unknown. Thus, Borah does not support

reversal of the circuit court’s best-interest finding. Accordingly, we affirm.

       Affirmed.

       KLAPPENBACH and GRUBER, JJ., agree.

       Jennifer Oyler Olson, Arkansas Commission for Parent Counsel, for appellant.

       Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for appellee.

       Dana McClain, attorney ad litem for minor child.




       17
            2020 Ark. App. 491, 612 S.W.3d 749.


                                               8